DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with John Lyon on 17th  March 2022.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

CLAIM 1   
	
            :
            :
            calculate a confidence score for the predicted network security incident, the confidence score representing an accuracy of a prediction of the predicted network security incident;
           evaluate at lease one compliance policy to determine whether to perform a remedial action specified in the at least one compliance policy, wherein a determination to perform the remedial action is based at least in part on the confidence score exceeding a confidence threshold specified by the at least one compliance policy; and
direct the plurality of security devices to perform the remedial action in response to an evaluation of the at least one compliance policy. 






CLAIM 8   
	
            :
            :
            calculating a confidence score for the predicted network security incident, the confidence score representing an accuracy of a prediction of the predicted network security incident;
           evaluating at lease one compliance policy to determine whether to perform a remedial action specified in the at least one compliance policy, wherein a determination to perform the remedial action is based at least in part on the confidence score exceeding a confidence threshold specified by the at least one compliance policy; and
directing the plurality of security devices to perform the remedial action in response to an evaluation of the at least one compliance policy. 

Claim 15:
            :
            :
            calculate a confidence score for the predicted network security incident, the confidence score representing an accuracy of a prediction of the predicted network security incident;
           evaluate at lease one compliance policy to determine whether to perform a remedial action specified in the at least one compliance policy, wherein a determination to perform the remedial action is based at least in part on the confidence score exceeding a confidence threshold specified by the at least one compliance policy; and
direct the plurality of security devices to perform the remedial action in response to an evaluation of the at least one compliance policy. 


Allow Subject Matter

Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:


This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, applicant’s arguments filed on 3/9/2022 and Examiner’s Amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2290 - 2022)